                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT NORTH DAKOTA

United States of America,            )
                                     )
              Plaintiff,             )      ORDER FOR TRANSPORT
                                     )
       vs.                           )
                                     )
Vincent Hunter Packineau,            )      Case No. 1:17-cr-020
                                     )
              Defendant.             )


       On March 6, 2019, defendant made his initial appearance on a petition for action on his

conditions of supervised release. He was ordered detained pending a detention hearing on March

11, 2019. He is being housed at the Cass County Jail in Fargo, North Dakota.

       Defendant has a mental health evaluation scheduled at Prairie St. John’s in Fargo on March

7, 2019, at 1:00 p.m. The United States Marshal shall transport defendant to his evaluation and

return him the Cass County Jail upon its completion.

       IT IS SO ORDERED.

       Dated this 7th day of March, 2019.

                                                    /s/ Charles S. Miller, Jr.
                                                    Charles S. Miller, Jr., Magistrate Judge
                                                    United States District Court
